Citation Nr: 1819298	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.C.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 Travel Board hearing and a transcript of this hearing is of record. 

This appeal was most recently before the Board in September 2017, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2017 remand observed that the Veteran had been provided a VA examination in May 2016 after which the examiner concluded that the Veteran's headaches were not etiologically related to his active service because he was only treated one time for headaches during his active service.  The Board found that this opinion was inadequate because the examiner failed to provide the significance of the fact that the Veteran only sought treatment once during his active service.

The Board requested that on remand the VA examiner provide an addendum opinion addressing whether it was at least as likely as not (50 percent or higher degree of probability) that the Veteran's headaches were etiologically related to his active service.  The examiner was specifically requested to address the significance of the Veteran having only been treated once for headaches during service.

However, in an October 2016 medical opinion, the VA examiner simply stated that his medical opinion of May 2016 had not changed.  The examiner did not address the significance of the Veteran having only been treated once for headaches during service.  As a result, the Board finds that the development requested by the Board's September 2017 remand was not fully completed, and additional development must be conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Since the appeal is being returned, the record should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2)(2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records.

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in May 2016 in connection with his claim for entitlement to service connection for headaches (or a suitable substitute if this individual is unavailable) and request an addendum opinion.  All pertinent records from the Veteran's eFolders should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's headaches are etiologically related to his active service.  

The examiner is specifically requested to address the significance of the Veteran only being treated one time for headaches during service.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

